 J. F. MILLER TIMBER CO.Allied Paper, Incorporated d/b/a J. F. Miller TimberCo., Inc.; Jones and Arnott, Inc.; L. J. Wilson, anIndividual, d/b/a L. J. Wilson Timber Company;Overstreet and McCorquodale, Inc.; B. W. Wilson;Hob Lucas Timber Dealer, Inc.; H. D. Paul, Inc.;Finch Farms; James Clolinger, an Individual,d/b/a Clolinger Timber Company; Nuss TimberCompany, Inc.; Griffin Wood Company, Inc.; NealHamilton, d/b/a Hamilton Timber Company;Hutchinson, Inc.; Claude Swift, d/b/a Swift Tim-ber Company; Scotch Lumber Company, Inc.; andFrisco Pulpwood and Timber Company, Inc.,Employer2and UBC, Southern Council of Indus-trial Workers, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Petitioner.Case 15-RC-5991January 20, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition3duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Lee J.Romero, Jr. Pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, amended, by direction of the RegionalDirector for Region 15, this case was transferred tothe Board for decision.4Thereafter, the Petitionerand companies listed in the caption filed briefs andsupplemental briefs. Allied also filed a brief and aresponse to the Petitioner's supplemental brief.5Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.On the entire record in this case,6the Board finds:I. Allied concedes, and we find, that it is engagedin commerce within the meaning of the Act and thatit meets the Board's jurisdictional standards.President Don Arnott, Jr., testified that the name of this company hasbeen changed to Arnott Timber Co.2 This title reflects the Petitioner's allegation but not the ultimate findingherein.3 The petition was amended at the hearing.4 Sec. 102.67 gives the Regional Director authority to order such atransfer when in his judgment "the proceeding raises questions which shouldbe decided by the Board." Accordingly, we affirm the Hearing Officer'sdenial of the motion of Allied and companies listed in the caption to referthe case back to the Regional Director for "issuance of a Decision or otherappropriate action."5 In addition, Allied filed a request for oral argument which is herebydenied as the record and briefs adequately present the issues and positionsof the parties.234 NLRB No. 432. The Petitioner and the United PaperworkersInternational Union, AFL-CIO,7 are labor organiza-tions within the meaning of the Act as they wish torepresent the wood crews involved herein for thepurpose of collective bargaining.3. No question affecting commerce exists con-cerning the representation of the wood crews withinthe meaning of Sections 9(cX)(1) and 2(6) and (7) ofthe Act.Allied, a corporation with its principal offices inKalamazoo, Michigan, operates through its southerndivision a mill in Jackson, Alabama, where it isengaged in the manufacture of bleached woodpulp,fine writing paper, and related products. The 310 to325 production and maintenance employees at themill and the adjoining woodyard8are represented bythe Papermakers which was certified by the Board in1964.Allied purchases its supply of pulpwood from 16wood dealers or wood suppliers, herein called deal-ers,9which in turn generally contract with a numberof loggers or logging contractors, who are also knownas producers, for the harvesting of timber in south-west Alabama and southeast Mississippi by crewswhich vary in size from the producer alone to eightmen.The Petitioner seeks a unit of the various woodcrews and contends that Allied is their Employer.10However, the Petitioner does not desire an election ifthe Board finds that the crews of the producers areemployees of the dealers and that the latter areindependent contractors, employers, or joint employ-ers with Allied, rather than agents, servants, supervi-sors, or alter egos of Allied." Allied and the dealerstake the position that the petition should be dis-missed on the ground that the dealers and producersare independent contractors, no employment rela-tionship exists except between the producers andtheir crews, and the unit sought is inappropriate.The 16 dealers were selected by Allied on the basisof their financial stability and reliability. About 97percent of Allied's pulpwood supply comes fromtimber on dealer-owned tracts or is purchased from6 In the absence of any objection thereto, we hereby grant Allied'smotion to correct a number of errors in the transcript of the hearing.I As the Paperworkers was permitted to participate herein on the basis ofits administrative showing of interest, we find no merit in the Petitioner'sopposition to its intervention.8 Allied also has a woodyard at Frisco City, Alabama, and a debarkingand chipping operation in Catherine, Alabama.9 The dealers are listed in the caption.'o The Petitioner does not include in its proposed unit crews who aredirectly employed by dealers, such as Hutchinson. Inc., Nuss TimberCompany, and Griffin Wood Company, rather than by one of theproducers." The Intervenor agrees with the Petitioner's proposed unit.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother landowners by dealers directly or throughproducers.12 The remaining 3 percent of Allied'spulpwood supply is cut from tracts owned orcontrolled by Allied.13The dealers have oral agreements with Allied toprovide it with'wood at prices which vary accordingto the species involved and the distance from thetract or place of origin to the point of delivery.'4Allied regulates its inventory flow by issuing writtenweekly orders to individual dealers which specify theamount of wood to be brought to Allied.15Althoughthe dealers generally fill Allied's orders, they areunder no obligation to do so. If a dealer does notprovide the wood, Allied would then endeavor tosecure it from other sources.Allied exercises no control over the manner inwhich the wood order is filled, the price paid bydealers for the timber, or the dealer's decision as towhether to subcontract the order to other dealers.Allied and the dealers are separate business enti-ties, have no common ownership or facilities, and donot share offices or administrative functions.I6Thereis no interchange or transfer of employees betweenAllied and the dealers. Allied restricts its benefits tothe employees in its mill and woodyard and does notparticipate in the labor relations and personnelpolicies of the dealers.As indicated above, the dealers provide Allied withwood most of which is obtained from their owntracts, other paper companies, or directly or indirect-ly'7from various landowners. In this connection,Allied may notify dealers regarding the availabilityof timber on certain tracts but the decision as towhether to make the purchase rests with the dealers.Allied also has on its staff three foresters who, uponthe infrequent request of a dealer, will "cruise," i.e.,12 Thus, for example, Clolinger Timber Company, Finch Farms, andHob Lucas Timber Dealer, Inc., provide some or all of the timber from theirown tracts; J. F. Miller Timber Co. buys 80 percent of its pulpwood supplyfrom such companies as International Paper Company, St. Regis PaperCompany, and Masonite Corporation; and Arnott Timber Companyobtains a large percentage of its timber from producers who make theirpurchases from landowners.13 In addition, Allied purchases for processing at its Jackson mill residuechips from a number of sawmills only one of which is owned by a dealer,Scotch Lumber Company, that also supplies Allied with pulpwood.14 However, in the case of timber on tracts owned or controlled byAllied, the latter enters into written service contracts with the dealers for theharvesting of such timber.is Some dealers also supply wood to other companies and do not requireAllied's permission to do so. For example, Overstreet and McCorquodale,Inc., provides Allied with one-third of its needs but sells larger amounts ofwood to other companies, and Swift Timber Co. sells less than 2-1/2 percentof its wood to Allied.ts Allied does not permit the dealers to display its insignia or logo.17 Some of the producers also deliver logs to such companies as St. RegisPaper Company and Masonite Corp.18 Allied's woodlands manager, Fred Wooten, testified that only in thecase of tracts owned or controlled by Allied, do its foresters also "mark,"i.e., designate, the specific trees to be felled and make inspections duringevaluate, the timber prior to possible purchase by thedealer.18Allied makes secured interest-free loans to somedealers for the purchase of standing timber which isreferred to in the industry as stumpage. Allied alsomade secured interest-free equipment loans to deal-ers but discontinued this practice about 3 yearsago.'9In this connection, Allied Vice PresidentRalph Zepp testified that the dealers are not obligat-ed by virtue of their indebtedness to refrain fromsupplying other paper companies with timber.Allied does not usually provide dealers with me-chanical or maintenance service but, according to thetestimony of Bonnie Ray Overstreet, an official ofOverstreet and McCorquodale, "probably" permitsthe use of its bulldozer for repairing or grading roadson tracts other than those owned by Allied. How-ever, officials of Hob Lucas Timber Dealer andHamilton Timber Company testified they never hadoccasion to call on Allied for the use of its bulldozer.As already noted, the dealers contract with one ofthe producers with whom they usually do business20to harvest the wood on a particular tract at anagreed-upon price.The crewmembers whom the Petitioner seeks torepresent are hired, supervised, and paid by theproducers who provide them with workmen's com-pensation and liability insurance,21 issue W-2 forms,file state tax returns, and withhold social security andincome taxes. Neither Allied nor the dealers furnishbenefits for the producers' crews and have no voicein their selection, retention, direction, supervision, orwages except when dealers employ their own crews.22The producers possess varying amounts of equip-ment such as chain saws, tractors, loaders andtrucks23which in some cases were financed by loansfrom dealers, banks, or other lending institutions.24and after the cutting. However, officials of J. F. Miller Timber Co. andOverstreet and McCorquodale testified that they "sometimes" requestAllied foresters to "mark" timber purchased by their companies.VI One such loan to Arnott Timber Co. was paid off in July 1976.Overstreet and McCorquodale, which borrowed S40,000, had an outstand-ing balance of $14,800 as of November 1976.20 The number of producers used by each dealer varies considerable.Thus, Overstreet and McCorquodale contracts with 8 to 12 producers, oneof which is a partnership consisting of Bonnie Ray Overstreet and a cousin.In contrast, Clolinger Timber Company and Finch Farms, whose primarybusiness is livestock and farming, each rely on one producer.21 In some cases, dealers give certain producers, who agree to pay thepremiums, the option of coverage under the dealers' policies.22 However, the dealers must warrant to Allied that the provisions of theFair Labor Standards Act have been complied with in the cutting of thetimber.23 The equipment of producers such as Alvin Fore had an initial cost ofmore than $100,000.24 However, Overstreet and McCorquodale leased equipment to two ofits producers, one of whom-Bernie Whiteside Frowner-was instructed bythat dealer to use certain crewmembers as operators of that equipment.Frowner testified that Bonnie Ray Overstreet directed the work. Frowneralso testified that when he did cutting on two tracts whose timber was326 J. F. MILLER TIMBER CO.The harvesting operation is performed by suchcrewmembers as cutters or saw hands who fell, limb,and top trees, tractor drivers who skid or pull thetimber across the ground to a loading ramp, andchain saw operators who cut the logs up into bolts orappropriate lengths for placement on the truck whichis equipped with a big stick loader.25If the load isintended for Allied pursuant to a wood order, it iseither shipped directly to Allied's yard or to that ofthe dealer from which it is rehauled to Allied. Upondelivery to the Jackson yard, the wood is weighed byan Allied employee known as a scaler and the dealeris subsequently paid therefor by Allied.26As indicated above, the Petitioner contends thatthe producers' crews it seeks to represent are employ-ees of Allied or of the dealers in the capacity ofAllied's alter egos, agents, servants, or supervisors. Inresolving the issue whether there is such an employ-ment relationship, the Board applies the common lawright-of-control test under which individuals aredeemed to be employees when the employer reservesthe right to control the result to be achieved and themeans to be used in attaining the result. However,where an employer has reserved only the right tocontrol the ends to be achieved, an independentcontractor relationship exists.As noted above, the record shows that Allied andthe dealers are separate business entities which donot have common ownership, do not share offices, donot perform administrative services for each other,and do not interchange or transfer employees. It isalso clear that Allied limits its benefits to theemployees already represented by the Papermakers.In contrast to Allied, which is a manufacturer ofpulp, paper, and related products, the dealers areengaged in providing Allied as well as other compa-nies with timber, a substantial part of which isharvested by the dealers' own crews or those of theproducers. Although Allied makes interest-free tim-purchased by Allied, the latter's foresters made visits two or three times aweek to those tracts to show Frowner how they wanted that work to bedone.25 In those cases where the producers do not own a truck, the dealersmay arrange to lease one for hauling the wood from the tract.Allied's personnel manager, Bill Hearn, testified that some of Allied'semployees occasionally "moonlight" by driving trucks loaded with wood toAllied's yard.26 Allied deducts therefrom the state severance tax which it passes on tothe dealer.27 Although the Petitioner (I) correctly contends that dealers andproducers perform an important function in providing wood for Allied and(2) points out that the latter successfully petitioned an Alabama court in1973 to enjoin an association of producers from refusing to make deliveriesber loans to dealers, infrequently "cruises" and"marks" tracts whose timber is bought by thedealers, and may permit the use of its bulldozer,there are significant countervailing factors. Thus, thedealers make the decision as to their sources of woodsupply, and Allied exercises no control over themanner in which the wood order is filled or as to theprice paid by the dealers to the landowners, produc-ers, and other paper companies. The absence ofcontrol by Allied and the dealers over the crews ofthe producers except that of Frowner is furtherdemonstrated by the producers' exclusive authorityin hiring and directing their crews, paying theirwages, providing for their workmen's compensationcoverage, and withholding their taxes.27We conclude from the foregoing that the dealersoperate as separate and independent business enti-ties. There is therefore no basis for the Petitioner'scontention that they are the alter egos, agents,servants, or supervisors of Allied. Assuming, how-ever, that the dealers do meet the requirements forone of those roles, it nevertheless cannot be reason-ably concluded that Allied is the Employer of theproducers' work crews as it does not directly orthrough the dealers have the right of control over themeans by which those crews perform most of theirharvesting duties. Consequently, we need not reachthe question whether the proposed unit of thePetitioner would be appropriate in view of itsdisclaimer as to the crews which are employeddirectly by the dealers. Accordingly, in the absenceof an employment relationship between Allied andthe wood crews of the producers, we shall dismiss thepetition.28ORDERIt is hereby ordered that the petition herein, be,and it hereby is, dismissed.unless they were paid a certain price for their work, Allied's reliance onthem for its wood supply does not signify that the crews of the producers areits employees.Member Jenkins does not rely on the payment of workmen's compensa-tion premiums or the withholding of income taxes.25 Contrary to the Petitioner, Chairman Fanning and Member Jenkinstake the position that the facts in the instant case are distinguishable fromthose in Prentiss d Carlisle CoMnvny, Inc., 230 NLRB 373 (1977), whereinthe Board found that wood crews were employees. Thus, in contrast toAllied which is a manufacturing company, Prentiss & Carlisle is engaged inland management and harvesting on its own land or land for which it holdsthe cutting or stumpage rights, regularly supervises jobbers and their crews,checks on their performance, maintains a computerized payroll service usedby most of thejobbers, and make deductions for Federal and state taxes.327